
	
		I
		111th CONGRESS
		1st Session
		H. R. 2768
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Wamp introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To declare nuclear energy to be clean energy, for
		  purposes of Federal law.
	
	
		1.DeclarationFor purposes of Federal law, nuclear energy
			 is hereby declared to be clean energy, and any provision of Federal law
			 relating to clean energy shall be considered to include nuclear energy.
		
